tax exempt and government entities department of the treasury internal_revenue_service a washington d c s dec division uniform issue list legend taxpayer a ira b custodian c amount this is in response to your letters of date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from her individual_retirement_account ira ira b taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to a medical_condition that impaired her ability to manage her financial affairs taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that she received amount representing a total_distribution of ira b on april and date the date distribution represented final accrued interest in ira b taxpayer a further represents that she intended to roll the distribution into an ira at custodian c dear taxpayer a represents that she suffered from an ongoing medical_condition which worsened after the sudden and unexpected death of her mother-in-law during the 60-day period she also represents that while she was traveling to the funeral her employer informed her that she had been terminated from her job taxpayer a represents that these stressful events exacerbated her medical_condition and left her unable to function normally she provided documentation from her doctor indicating that she has been under his care for this medical_condition and that it can leave taxpayer a extremely disabled and unable to function normally during severe symptomatic episodes taxpayer a represents that after her condition improved she attempted to rollover amount on date but she was informed by custodian c that the 60-day rollover period had expired based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement under sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount within the 60-day period was due to the exacerbation of an ongoing medical_condition that impaired her ability to manage her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the date_of_issuance of this ruling letter to contribute a sum up to amount into an ira provided all other requirements of sec_408 of the code except the day requirement are met with respect to the contribution amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact phone at correspondence to se t ep ra t1 or fax at d by please address all sincerely yours ct o ab carlton watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
